Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 09/27/2022.
Claims 2-21 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2022 has been placed in record and considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,333,883 B2 in view of Sharma (US 9,117,197 B1).
Regarding claim 2, US Application ‘883 discloses a method, comprising: 
receiving a first notification relating to a first user (claim 1, 3-5);
providing a second notification for a second user within an application in a case that a [priority] equal to or above a value, the second notification being based on the first notification (claim 1,13-15); and 
providing the second notification outside of the application in a case that the [priority] is less than the value (claim 1, 16-18).  
However, ‘883 does not disclose providing a second notification for a second user within an application in a case that a relevance between the first user and the second user is equal to or above a value; and providing the second notification outside of the application in a case that the relevance is less than the value.
In an analogous art, Sharma discloses providing a second notification for a second user within an application in a case that a relevance between the first user and the second user is equal to or above a value; and providing the second notification outside of the application in a case that the relevance is less than the value (column 10, 1-9:  the alert rule specifies different levels of alerts depending upon the relationship between users. For example, the first user 125a specifies that the alert event should occur for other users with a first-degree relationship with the first user. In another example, the first user 125a specifies that the alert level should be a notification in the social network  (e.g. within an application) for users in a specific group unless those users have an affinity score with the user that exceeds a certain threshold (e.g. value), in which case the alert level should be a text message (e.g. outside of the application)).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify ‘883 to comprise “providing a second notification for a second user within an application in a case that a relevance between the first user and the second user is equal to or above a value; and providing the second notification outside of the application in a case that the relevance is less than the value” taught by Sharma.
One of ordinary skilled in the art would have been motivated because it would have enabled to determine an alert event for a first user responsive to determining that a second user specified by an alert rule is online (Sharma, [0001]). 

Claim 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of U.S. Patent No. 11,032,230 B2 in view of Sharma (US 9,117,197 B1).
Regarding claim 2, US Application ‘230 discloses a method, comprising: 
receiving a first notification relating to a first user (claim 1, 3-5);
providing a second notification for a second user within an application in a case that a [priority] equal to or above a value, the second notification being based on the first notification (claim 1,15-16); and 
providing the second notification outside of the application in a case that the [priority] is less than the value (claim 1, 17-24).  
However, ‘230 does not disclose providing a second notification for a second user within an application in a case that a relevance between the first user and the second user is equal to or above a value; and providing the second notification outside of the application in a case that the relevance is less than the value.
In an analogous art, Sharma discloses providing a second notification for a second user within an application in a case that a relevance between the first user and the second user is equal to or above a value; and providing the second notification outside of the application in a case that the relevance is less than the value (column 10, 1-9:  the alert rule specifies different levels of alerts depending upon the relationship between users. For example, the first user 125a specifies that the alert event should occur for other users with a first-degree relationship with the first user. In another example, the first user 125a specifies that the alert level should be a notification in the social network  (e.g. within an application) for users in a specific group unless those users have an affinity score with the user that exceeds a certain threshold (e.g. value), in which case the alert level should be a text message (e.g. outside of the application)).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify ‘230 to comprise “providing a second notification for a second user within an application in a case that a relevance between the first user and the second user is equal to or above a value; and providing the second notification outside of the application in a case that the relevance is less than the value” taught by Sharma.
One of ordinary skilled in the art would have been motivated because it would have enabled to determine an alert event for a first user responsive to determining that a second user specified by an alert rule is online (Sharma, [0001]).

Claim 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,399,004 B2 in view of Sharma (US 9,117,197 B1).
Regarding claim 2, US Application ‘004 discloses a method, comprising: 
receiving a first notification relating to a first user (claim 1, 6-8);
providing a second notification for a second user within an application in a case that a [priority] equal to or above a value, the second notification being based on the first notification (claim 4,4-8); and 
providing the second notification outside of the application in a case that the [priority] is less than the value (claim 5, 4-8).  
However, ‘004 does not disclose providing a second notification for a second user within an application in a case that a relevance between the first user and the second user is equal to or above a value; and providing the second notification outside of the application in a case that the relevance is less than the value.
In an analogous art, Sharma discloses providing a second notification for a second user within an application in a case that a relevance between the first user and the second user is equal to or above a value; and providing the second notification outside of the application in a case that the relevance is less than the value (column 10, 1-9:  the alert rule specifies different levels of alerts depending upon the relationship between users. For example, the first user 125a specifies that the alert event should occur for other users with a first-degree relationship with the first user. In another example, the first user 125a specifies that the alert level should be a notification in the social network  (e.g. within an application) for users in a specific group unless those users have an affinity score with the user that exceeds a certain threshold (e.g. value), in which case the alert level should be a text message (e.g. outside of the application)).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify ‘004 to comprise “providing a second notification for a second user within an application in a case that a relevance between the first user and the second user is equal to or above a value; and providing the second notification outside of the application in a case that the relevance is less than the value” taught by Sharma.
One of ordinary skilled in the art would have been motivated because it would have enabled to determine an alert event for a first user responsive to determining that a second user specified by an alert rule is online (Sharma, [0001]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-13, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane et al. (US 2012/0157212 A1) in view of Sharma (US 9,117,197 B1). 
Regarding claim 2, Kane discloses a method, comprising: 
receiving a first notification relating to a first user ([0082]:  the participation module 308 receives a request from a player to initiate or help a buddy complete one of the team challenges); 
providing a second notification for a second user within an application in a case that a relevance between the first user and the second user [is high], the second notification being based on the first notification ([0086]:  The helper-notification module 316 may notify selected buddies who are also players of the game (e.g. high relevance) via one or more in-game mechanisms, such as shouts, pokergrams, friend feeds, message centers, or other mechanisms); and providing the second notification outside of the application in a case that the relevance [is low] ([0086]:  he helper-notification module 316 may notify the selected buddies via an email message or a posting on the player's behalf on an out-of-game social network. Thus, even selected buddies who have never accessed the social game network 120b (e.g. low relevance) may be notified of their selection by the player).
However, Kane does not disclose providing a second notification for a second user within an application in a case that a relevance between the first user and the second user is equal to or above a value, the second notification being based on the first notification; providing the second notification outside of the application in a case that the relevance is less than the value.
In an analogous art, Sharma discloses providing a second notification for a second user within an application in a case that a relevance between the first user and the second user is equal to or above a value, the second notification being based on the first notification; providing the second notification outside of the application in a case that the relevance is less than the value (column 10, 1-9:  the alert rule specifies different levels of alerts depending upon the relationship between users. For example, the first user 125a specifies that the alert event should occur for other users with a first-degree relationship with the first user. In another example, the first user 125a specifies that the alert level should be a notification in the social network  (e.g. within an application) for users in a specific group unless those users have an affinity score with the user that exceeds a certain threshold (e.g. value), in which case the alert level should be a text message (e.g. outside of the application)).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Kane to comprise “providing a second notification for a second user within an application in a case that a relevance between the first user and the second user is equal to or above a value, the second notification being based on the first notification; providing the second notification outside of the application in a case that the relevance is less than the value” taught by Sharma.
One of ordinary skilled in the art would have been motivated because it would have enabled to determine an alert event for a first user responsive to determining that a second user specified by an alert rule is online (Sharma, [0001]). 

Regarding claim 3, Kane-Sharma discloses the method according to claim 2, further comprising: determining a status of the second user with respect to the application; and in a case that the status of the second user indicates that the second user is not using the application, providing the second notification outside of the application (Kane, [0086]:  the helper-notification module 316 may notify the selected buddies via an email message or a posting on the player's behalf on an out-of-game social network. Thus, even selected buddies who have never accessed the social game network 120b (e.g. low relevance) may be notified of their selection by the player).
Regarding claim 4, Kane-Sharma discloses the method according to claim 2, further comprising: determining a status of the second user with respect to the application, wherein the second notification is provided within of the application in a case that the status of the second user indicates that the second user is using the application and in the case that the relevance is equal to or above the value (Kane, [0086]:  The helper-notification module 316 may notify selected buddies who are also players of the game (e.g. high relevance) via one or more in-game mechanisms, such as shouts, pokergrams, friend feeds, message centers, or other mechanisms).

Regarding claim 5, Kane-Sharma discloses the method according to claim 2, wherein the application is a game (Kane, [0026]: An initiation of a team challenge by a player of an online social game is detected).

Regarding claim 6, Kane-Sharma discloses the method according to claim 2, wherein the second notification is related to another application different from the application (Kane, [0086]:  the helper-notification module 316 may notify the selected buddies via an email message or a posting on the player's behalf on an out-of-game social network).

Regarding claim 7, Kane-Sharma discloses the method according to claim 6, wherein the second notification includes a link to the another application (Kane, [0072]:  e exposure module 304 may cause a button or link pertaining to the challenges to be displayed in a news feed (e.g., a new feed associated with the social game or a news feed associated with the out-of-game social network 102a).

Regarding claim 8, Kane-Sharma disclose the method according to claim 2, wherein the first notification includes a cooperation request from the first user to the second user (Kane, [0086]:  the helper-notification module 316 notifies the helpers of their selection to participate in the team challenge).

Regarding claim 9, Kane-Sharma discloses the method according to claim 2, further comprising: evaluating a relationship between the first user and the second user; and determining the relevance between the first user and the second user based on the evaluated relationship (Sharma, column 10, 1-9:  the alert rule specifies different levels of alerts depending upon the relationship between users. For example, the first user 125a specifies that the alert event should occur for other users with a first-degree relationship with the first user).  The same rationale applies as in claim 2.

Regarding claim 10, Kane-Sharma discloses the method according to claim 2, further comprising: determining the relevance between the first user and the second user based on an evaluation value indicating a mutual relevance between the first user and the second user (Sharma, column 10, 1-9:  the alert rule specifies different levels of alerts depending upon the relationship between users. For example, the first user 125a specifies that the alert event should occur for other users with a first-degree relationship (e.g. mutual relevance) with the first user).  The same rationale applies as in claim 2.

Regarding claim 11, Kane-Sharma discloses the method according to claim 2, further comprising: determining the relevance between the first user and the second user based on an evaluation value and a reference value (Sharma, column 10, 1-9: the first user 125a specifies that the alert level should be a notification in the social network  (e.g. within an application) for users in a specific group unless those users have an affinity score with the user that exceeds a certain threshold (e.g. value), in which case the alert level should be a text message (e.g. outside of the application). The same rationale applies as in claim 2.

Regarding claim 12, Kane-Sharma discloses the method according to claim 2, further comprising: determining that the relevance between the first user and the second user is above the value in a case that the first user and the second user have a relationship on a network service (Sharma, column 10, 1-9:  In another example, the first user 125a specifies that the alert level should be a notification in the social network  (e.g. within an application) for users in a specific group unless those users have an affinity score with the user that exceeds a certain threshold (e.g. value), in which case the alert level should be a text message (e.g. outside of the application). The same rationale applies as in claim 2.

Regarding claim 13, Kane-Sharma discloses the method according to claim 12, wherein the relationship indicates that the first user is a friend of the second user (Sharma, column 2, 65-67:  the social network application 109 generates an affinity score between users based on the degree of separation, frequency of communication between the users (comments, indications of acknowledgement, direct messaging, etc.) and level of closeness). The same rationale applies as in claim 2.

Regarding claims 16 and 21; the claims are interpreted and rejected for the same reason as set forth in claim 2.

Regarding claim 17; the claim is interpreted and rejected for the same reason as set forth in claim 3.

Regarding claim 18; the claim is interpreted and rejected for the same reason as set forth in claim 4.

Regarding claim 19; the claim is interpreted and rejected for the same reason as set forth in claim 10.

Regarding claim 20; the claim is interpreted and rejected for the same reason as set forth in claim 11.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane in view of Sharma, as applied to claim 2, in further view of Masterman et al. (US 8,923,824 B1). 
Regarding claim 14, Kane-Sharma discloses the method according to claim 2.
However, Kane-Sharma does not disclose further comprising: providing the second notification within the application in a case that the first notification is urgent.
In an analogous art, Masterman discloses further comprising: providing the second notification within the application in a case that the first notification is urgent (column 7, 37-40: notification library 133 can also determine an importance of a relationship to a user related to content of a particular notification relative another user to which the mobile device 103 is near).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Kane-Sharma to comprise “further comprising: providing the second notification within the application in a case that the first notification is urgent” taught by Masterman.
One of ordinary skilled in the art would have been motivated because it would have enabled to generate notification rules by learning what types of notifications are of importance to the user (Masterman, column 8, 8-10). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane in view of Sharma, as applied to claim 2, in further view of Reding et al. (US 2008/0243853 B1). 
Regarding claim 15, Kane-Sharma discloses the method according to claim 2.
However, Kane-Sharma disclose further comprising: determining whether providing notification within the application is permitted based on an identifier of the application; and providing the second notification within the application in a case that the determining indicates that providing notification within the application is permitted and in the case that the relevance is equal to or above the value.
In an analogous art, Reding discloses determining whether providing notification within the application is permitted based on an identifier of the application ([0024]:  Receipt of the subapplication identifier by the contact server 112 may be used to send a subsequent notification message when the inviting user accesses the subapplication after accessing the social networking application); and providing the second notification within the application in a case that the determining indicates that providing notification within the application is permitted and in the case that the relevance is equal to or above the value ([0024]:  The subapplication identifier may be a number, symbol, and/or letter sequence or other identifying information that may uniquely distinguish one subapplication within the social networking application from another subapplication. For example, the social networking application may provide a card game website, with a poker subapplication and a blackjack subapplication).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Kane-Sharma to comprise “further comprising: determining whether providing notification within the application is permitted based on an identifier of the application; and providing the second notification within the application in a case that the determining indicates that providing notification within the application is permitted and in the case that the relevance is equal to or above the value” taught by Reding.
One of ordinary skilled in the art would have been motivated because it would have enabled an access event may to include a subapplication identifier if the inviting user has requested to access a subapplication within the social networking application (Reding, [0061]).
 
Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Panchaksharaiah et al., US 10,382,829 B1: Systems and Methods for Prompting a User to View an Important Event in a Media Asset When The User is Using Another Application. 
Mello et al., US 2022/0148024 A1: System and Method for Providing External Notifications of Event in a Virtual Space to Users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/            Examiner, Art Unit 2446                                                                                                                                                                                            
/SHEAN TOKUTA/            Primary Examiner, Art Unit 2446